Case 1:20-cv-08042-PKC Document 26-11 Filed 05/18/20 Page 1 of 3




       EXHIBIT 8
                 Case 1:20-cv-08042-PKC Document 26-11 Filed 05/18/20 Page 2 of 3
4/8/2020                                                       Entity Information




  NYS Department of State

  Division of Corporations


  Entity Information

  The information contained in this database is current through April 7, 2020.

             Selected Entity Name: INTERNATIONAL CREATIVE MANAGEMENT PARTNERS LLC
                                        Selected Entity Status Information
            Current Entity Name: INTERNATIONAL CREATIVE MANAGEMENT PARTNERS LLC
                   DOS ID #:        4281777
           Initial DOS Filing Date: AUGUST 10, 2012
                    County:         NEW YORK
                 Jurisdiction:      DELAWARE
                 Entity Type:       FOREIGN LIMITED LIABILITY COMPANY
            Current Entity Status: ACTIVE

                                    Selected Entity Address Information
           DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
           INTERNATIONAL CREATIVE MANAGEMENT PARTNERS LLC
           JENNIE C. VEGA
           10250 CONSTELLATION BOULEVARD
           LOS ANGELES, CALIFORNIA, 90067
                                             Registered Agent
           NONE


                                  This office does not require or maintain information
                                   regarding the names and addresses of members or
                                      managers of nonprofessional limited liability
                                  companies. Professional limited liability companies
                                 must include the name(s) and address(es) of the original
                                 members, however this information is not recorded and
                                        only available by viewing the certificate.

                                                    *Stock Information


https://appext20.dos.ny.gov/corp_public./CORPSEARCH.ENTITY_INFORMATION?p_token=98157FC0E33BCB6D2CED44F2808FCCA83F5BD3014F... 1/2
                 Case 1:20-cv-08042-PKC Document 26-11 Filed 05/18/20 Page 3 of 3
4/8/2020                                                       Entity Information

                               # of Shares          Type of Stock            $ Value per Share
                                             No Information Available

                          *Stock information is applicable to domestic business corporations.

                                                       Name History

            Filing Date    Name Type                                     Entity Name
           FEB 14, 2013 Actual           INTERNATIONAL CREATIVE MANAGEMENT PARTNERS LLC
           AUG 10, 2012 Actual           INTERNATIONAL CREATIVE MANAGEMENT AGENCY LLC

    A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
     State. The entity must use the fictitious name when conducting its activities or business in New York State.

                     NOTE: New York State does not issue organizational identification numbers.

                                                Search Results New Search

            Services/Programs I Privacy Policy I Accessibility Policy I Disclaimer I Return to DOS
                                            Homepage I Contact Us




https://appext20.dos.ny.gov/corp_public./CORPSEARCH.ENTITY_INFORMATION?p_token=98157FC0E33BCB6D2CED44F2808FCCA83F5BD3014F... 2/2
